t c memo united_states tax_court roy zeluck petitioner v commissioner of internal revenue respondent docket no filed date p invested dollar_figure in an oil_and_gas partnership in dollar_figure of the investment was made in cash and dollar_figure was made by a subscription note maturing date the partnership used p’s and other investors’ notes as security on a turnkey note it wrote to a drilling company p signed an assumption_agreement which made him personally liable on the turnkey note up to the amount of liability on his subscription note as a result of costs the partnership incurred p claimed deductions for and which reduced his capital_account balance from dollar_figure to dollar_figure in the partnership terminated and distributed dollar_figure to p p has not made payments of principal on the dollar_figure subscription note and has failed to meet certain other requirements of the subscription agreement for interest payments r issued a notice_of_deficiency which determined that p’s liability on the subscription note and related assumption_agreement became nongenuine in and that p must recognize dollar_figure in income for as a result p claims that if no liability existed in that no liability existed in either and r would be precluded from contesting p’ sec_2001 return by the expiration of the period of limitations under sec_6501 held p’s liability on the subscription note and related assumption_agreement became nongenuine in held further p must recognize a dollar_figure gain for under sec_465 held further p is liable for an accuracy-related_penalty under sec_6662 n jerold cohen matthew j gries and sheldon m kay for petitioner marion s friedman melanie r urban and derek b matta for respondent memorandum findings_of_fact and opinion goeke judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for tax_year as a result of the determination that a debt petitioner owed became nongenuine in and the effect on his investment in an oil_and_gas partnership and the disallowance of a deduction resulting from a historic preservation easement donation respondent also determined an accuracy-related_penalty under sec_6662 and h of dollar_figure and dollar_figure respectively the historic preservation easement issue and related sec_6662 penalty were tried separately the issues remaining for decision are whether petitioner must recognize a dollar_figure gain for under the subchapter_k rules or sec_465 we hold that he must recognize the gain under sec_465 and whether petitioner is liable for a accuracy-related_penalty under sec_6662 we hold that he is findings_of_fact at the time the petition was filed petitioner resided in new york i petitioner’s investment in pw partnership petitioner and his brother kevin zeluck are each owners of zeluck inc a 90-year-old family business which manufactures custom doors and 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure 2respondent concedes that alternative argument set forth in the notice_of_deficiency under sec_446 windows petitioner handles sales and research_and_development for zeluck inc petitioner and kevin zeluck often invest in similar ventures together pw f-w-01 drilling co pw partnership was formed date purportedly for the purposes of investing in the acquisition development and drilling of oil_and_gas leases acquiring oil_and_gas leases developed and operated by other oil_and_gas companies and producing and selling hydrocarbons kevin zeluck learned of the possibility of investing in pw partnership from his longtime friend perry weitz and discussed the investment with petitioner both kevin zeluck and petitioner invested in pw partnership in and became general partners the following people acquired interests in pw partnership partner percentage interest perry weitz arthur luxenberg robert schoenhaut richard siegal gail siegal kevin zeluck roy zeluck petitioner invested a total of dollar_figure in pw partnership of the dollar_figure dollar_figure was in cash and the remaining dollar_figure was in the form of a promissory note subscription note ii the subscription notes in making his investment in pw partnership petitioner signed a dollar_figure subscription note in favor of pw partnership on date the subscription note had a annual interest rate through date after which date the interest rate increased to per annum the subscription note provided that interest before would accrue the subscription note further provided interest from date through date will be paid quarterly by petitioner to the partnership and commencing the following year beginning date such interest will be payable from petitioner’s share of the partnership’s net operating revenues to the extent such revenues are not available or are insufficient such unpaid interest shall accrue twenty-five percent of petitioner’s share of the partnership net operating revenues after the payment of interest shall be applied in payment of the outstanding principal balance of this note any accrued interest and the remaining principal balance were to become due in full on date should the subscription note not be paid in full when due the remaining balance of principal and accrued interest would carry an annual interest rate of as collateral for the payment of the subscription note petitioner granted pw partnership a security_interest in his interest in pw partnership and his rights to the production and proceeds from pw partnership’s wells described further infra petitioner properly made four payments of dollar_figure on the subscription note in thus paying all interest accruing in that year subscription notes were signed by other partners investing in pw partnership including kevin zeluck mr schoenhaut mr luxenberg and mr weitz these subscription notes had terms similar to the subscription note petitioner signed however the amounts of the notes varied with the size of each payor’s interest in pw partnership iii richard siegal’s organization and relationship to pw partnership richard siegal had participated in the oil_and_gas business since the 1970s he had a large operation that was involved in the drilling of approximately big_number wells which produced over trillion cubic feet of gas and million barrels of oil mr siegal’s tax returns and the returns of various entities he owned or operated had been audited by tax authorities including the new york department of taxation and finance and the internal_revenue_service many times over his career with no material changes made to the returns while it was proven that pw partnership’ sec_2001 tax_return was audited by the new york department of taxation and finance it was not established whether any other audits of pw partnership’s returns took place the new york department of taxation and finance described the audit of pw partnership’ sec_2001 tax_return as limited pw partnership was one of the entities owned or organized by mr siegal those entities included palace exploration corp palace exploration vail drilling co vail drilling bistate oil management corp bistate oil management and bistate oil distribution corp bistate oil distribution bistate oil management provided general administrative services for all of the entities mr siegal owned or operated including pw partnership bistate oil distribution received revenue checks for oil_and_gas interests owned by other entities associated with mr siegal including pw partnership bistate oil distribution also wrote the operating revenue distribution checks to the partners of pw partnership described further infra pw partnership and palace exploration entered into an agreement prospect agreement whereby pw partnership would pay dollar_figure to receive an interest in certain well prospects palace exploration owned pw partnership also entered into a turnkey drilling_contract with vail drilling according to the turnkey drilling_contract vail drilling agreed to begin drilling on well prospects in which pw partnership owned an interest by the end of in exchange for providing drilling services vail drilling received dollar_figure from pw partnership dollar_figure in cash and dollar_figure in the form of a promissory note written by pw partnership in favor of vail drilling turnkey note the turnkey note carried the same payment terms and date maturity_date as the subscription notes except no interest was required to be paid on the turnkey note during the turnkey note was secured_by the subscription notes payable to pw partnership all collateral securing the subscription notes and the contract between vail drilling and pw partnership pursuant to the turnkey drilling_contract and the turnkey note pw partnership provided the subscription notes from each partner as collateral for the turnkey note as well as any interests pw partnership held in the well prospects or well production in addition petitioner kevin zeluck mr weitz mr luxenberg and mr schoenhaut each entered into a separate assumption_agreement with vail drilling by which they assumed their pro_rata shares of the turnkey note according to the percentage interests they held in pw partnership the amounts of the individual liabilities could not exceed the amounts due under each partner’s individual subscription note including accrued interest the subscription notes and assumed_liabilities on the turnkey note were coterminous liabilities when a partner made a payment on the subscription note liability both liabilities were reduced by the amount of the payment the same security interests granted to pw partnership in the subscription notes were granted to vail drilling as collateral for the assumption agreements iv perry weitz robert schoenhaut and pw partnership’s management mr weitz was a senior partner at the law firm of weitz luxenberg a law firm that specializes in mass tort litigation mr schoenhaut is a certified_public_accountant with a degree in accounting and an m b a in finance he is mr weitz’s brother-in-law and has served as comptroller for the weitz luxenberg law firm for years mr weitz began investing in mr siegal’s business entities in the 1990s mr weitz invested millions of dollars in oil_and_gas partnerships organized by mr siegal between and one of which was pw partnership before making his investments mr weitz learned that mr siegal’s returns and the returns of his business entities had been audited by tax authorities many times with no resulting material changes made mr weitz also sent mr schoenhaut to make sure wells were being drilled and to otherwise investigate mr siegal’s business entities before investing after his initial investigation on behalf of mr weitz mr schoenhaut began referring people to invest in organizations mr siegal formed mr schoenhaut used his resulting referral fees as well as a subscription note to purchase a interest in pw partnership despite having only one year of prior experience in the oil_and_gas industry gained earlier in his career mr schoenhaut was made the managing partner of pw partnership the pw partnership_agreement vested full and exclusive power and authority in the managing partner to manage control administer and operate the business affairs of pw partnership by operating properties purchasing insurance purchasing or leasing equipment acquiring leases or mineral rights making decisions with respect to which oil_and_gas_properties to acquire and handling partnership funds the pw partnership_agreement also provided that the other partners could take no part in the management of pw partnership or transact any business for it mr schoenhaut did not fulfill his responsibilities as managing partner he did not run the operations of pw partnership or manage any of pw partnership’s finances he did not have signature_authority over pw partnership’s accounts and could not account for what was done with the cash contributions of the other partners however he did sign certain contracts on behalf of pw partnership these contracts included the prospect agreement with palace exploration the turnkey drilling_contract with vail drilling and the turnkey note in favor of vail drilling mr schoenhaut did not participate in the drafting of these documents nor did he negotiate their terms mr schoenhaut did not know whether the dollar_figure to be paid to vail drilling for drilling wells in which pw partnership owned an interest was reasonable and was not capable of making such a decision mr siegal and his entities managed pw partnership in place of mr schoenhaut they selected pw partnership’s drilling prospects and determined the disbursements of the production revenues the secretary for bistate oil management and palace exploration signed all checks and handled all of the banking for pw partnership at mr siegal’s direction v termination of pw partnership pw partnership terminated date pw partnership’s tax_return for showed no activity except liquidation of all assets and final distributions made to the partners the means of the liquidation and where pw partnership’s noncash assets ended up was not established the reasons for the termination of pw partnership are not clear and some partners including petitioner mr weitz and mr luxenberg were not made aware of the termination until this case began mr schoenhaut did not participate in the decision to terminate pw partnership and did not become aware of the termination until at the earliest upon learning of pw partnership’s termination mr schoenhaut took no action with respect to the assets of pw partnership and did not ask mr siegal what was going to happen to the assets he does not know what happened to them after pw partnership’s termination petitioner does not know who holds his subscription note or assumption_agreement the pw partnership_agreement provides that upon termination pw partnership would be required to pay all of its debts and distribute remaining assets to the partners however no payments were made on the turnkey note upon pw partnership’s termination instead of paying down the turnkey note pw partnership distributed dollar_figure to the partners after pw partnership’s termination the partners continued to receive net operating revenue distribution checks from bistate oil distribution vi petitioner’s receipt of net operating revenue distributions from pw partnership and payments on petitioner’s subscription note from to petitioner received net operating revenue distributions as a result of his investment in pw partnership petitioner received one distribution in four distributions in and three or four distributions in all other years the total amount of petitioner’s net operating revenue distributions received was dollar_figure petitioner’s received distributions after accounting for withholdings by year were year distribution dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure five interest payments related to petitioner’s subscription note were made through amounts withheld from net operating revenue distributions as follows date check amount interest total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure no principal payments had been made on petitioner’s subscription note before trial either through withholdings from net operating revenue distributions or otherwise vii advice petitioner received before investing in the partnership and petitioner’s tax returns at the time of his investment in pw partnership petitioner received a package of documents pertaining to the investment which included the pw partnership_agreement the subscription note the assumption_agreement the turnkey note and the prospect agreement petitioner consulted with the certified accounting firm ross strent with whom he had a longstanding relationship as a result of work ross strent did for zeluck inc although ross strent approved of the investment petitioner did not receive a written opinion from them no one from ross strent was called to testify at trial mr weitz shared all of the information he learned including his knowledge of the previous successful tax audits of the returns of mr siegal’s business entities with kevin zeluck before kevin zeluck and petitioner decided to invest in pw partnership petitioner discussed this information their accountants’ advice and other aspects of the investment with kevin zeluck before becoming a partner in pw partnership petitioner did not otherwise investigate pw partnership before investing in it ross strent prepared petitioner’s tax returns for and on hi sec_2001 return petitioner claimed a dollar_figure nonpassive ordinary_loss deduction resulting from his investment in pw partnership consisting of a deduction for intangible drilling costs of dollar_figure and an ordinary_loss of dollar_figure as a result of this deduction and his dollar_figure investment pw partnership’s tax_return for reported petitioner’s capital_account balance as dollar_figure as of the end of on hi sec_2002 return petitioner reported interest_income of dollar_figure and a nonpassive ordinary_loss deduction of dollar_figure as a result of his investment in pw partnership the dollar_figure loss consisted of a deduction for intangible drilling costs of dollar_figure and an operating loss of dollar_figure as a result of these items and the dollar_figure in net operating revenue distributed to petitioner in pw partnership’s corporate return for reported petitioner’s capital_account balance as dollar_figure as of the end of upon terminating in pw partnership distributed dollar_figure to petitioner eliminating the opening balance reported for his capital_account for petitioner failed to report this distribution on his income_tax return viii other information petitioner kevin zeluck mr luxenberg mr weitz and mr schoenhaut all testified that they were liable under the subscription notes when they signed them in petitioner is not aware of the person or entity to whom he would currently be liable for payment on his subscription note has never received any written notification of the balance due on his subscription note has made no inquiry regarding the balance due and has made no arrangements to pay the balance due no demand for payment has ever been made by any party as a result of the partners’ subscription notes even after date petitioner has never signed an extension of the subscription note or otherwise pushed back the maturity_date petitioner mr schoenhaut and mr weitz each testified that no one had ever indicated to them that they were relieved of their liabilities under the subscription notes and assumption_agreement petitioner testified that if he then had to write a check to cover the dollar_figure in principal plus accrued interest on the subscription note it would be a ridiculously large check for him to write on date respondent issued a notice_of_deficiency to petitioner for tax_year petitioner timely filed a petition contesting the deficiency and penalty i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 petitioner has not argued that respondent bears the burden_of_proof with respect to the issues discussed below ii whether petitioner’s liability under the subscription note and assumption_agreement became nongenuine in in support of his position that petitioner failed to recognize a dollar_figure gain for respondent argues that petitioner had no liability under the subscription note and assumption_agreement in petitioner argues that he was still liable under the subscription note and assumption_agreement in and if we find that he was not so liable in then he was never liable under the subscription note and assumption_agreement if petitioner was never liable he claims that respondent cannot win because respondent’s theory of the case relies on the claim that the debts became nongenuine in because the expiration of the period of limitations under sec_6501 precludes respondent from contesting petitioner’ sec_2001 income_tax return respondent acknowledges that the period of limitations with respect to petitioner’ sec_2001 return has run 3respondent did not argue that petitioner had forgiveness of indebtedness income in we deem this issue waived by respondent see 238_f3d_860 ndollar_figure 7th cir issues not addressed or developed are deemed waived--it is not the court’s obligation to research and construct the parties’ arguments aff’g tcmemo_1999_192 we find that petitioner’s liability under the subscription note and related assumption_agreement was genuine in and became nongenuine in in reaching our finding we compare the genuineness of the subscription note and coterminous assumption_agreement debt in and with its genuineness in as the subscription note was not signed until date and no other significant facts occurred in that year our inquiry focuses on year sec_2002 and courts have considered various factors in determining whether a genuine indebtedness exists including whether the promise to repay is evidenced by a note or other instrument whether interest was charged whether a fixed schedule for repayments was established whether collateral was given to secure payment whether repayments were made whether the borrower had a reasonable prospect of repaying the debt and whether the parties conducted themselves as if the debt was genuine 135_tc_26 4use of these factors in determining whether a debt is genuine in each of two or more years is consistent with the caselaw test for forgiveness of indebtedness income see jones v commissioner tcmemo_1997_400 the forgiveness of an indebtedness is deemed to have occurred when it becomes reasonable to assume that the debt will probably never be paid citing 492_f2d_1096 5th cir 430_f2d_152 7th cir 23_tc_527 continued n no one factor is necessarily determinative and the factors considered do not constitute an exclusive list it is appropriate to take into account the substance and realities of the financing arrangements presented to us id pincite 88_tc_63 aff’d 894_f2d_1072 9th cir we consider each factor for both and as well as additional facts pertaining to the arrangement in this case a whether the promise to repay was evidenced by a note or other instrument petitioner signed both the subscription note and the assumption_agreement although no evidence or testimony was presented which established what became of the physical note and agreement after the termination of pw partnership we find their existence is evidence of genuine debt existing in both and b whether interest was charged annual interest of was charged on the subscription note in both and we find this is evidence of genuine debt existing in both years continued and estate of marcus v commissioner t c memo aff’d without published opinion 177_f3d_983 11th cir c whether a fixed schedule for repayments was established petitioner was required to make quarterly interest payments of dollar_figure in but not in beginning in interest payments were to be made out of withholdings from pw partnership net operating revenue distributions and accrue to the extent the withholdings were insufficient to cover the interest we find this is evidence of genuine debt existing in both years however because of the uncertainty whether the net operating revenue distributions would be sufficient to cover all interest in we find this factor is somewhat weaker evidence of the existence of a genuine debt in in addition we also consider that of petitioner’s share of net operating revenues after the payment of interest was to be used to pay down his outstanding principal balance on the subscription note and assumption_agreement we find this schedule is evidence of the existence of genuine debt in both and however we note the schedule was not strictly adhered to especially in and the years after a fact further discussed infra d whether collateral was given to secure payment as collateral for the payment of the subscription note petitioner granted pw partnership a security_interest in his interest in pw partnership and his rights to the production and proceeds from pw partnership’s oil_and_gas wells these same security interests were granted to vail drilling as collateral for the assumption_agreement in addition the turnkey note between pw partnership and vail drilling was secured_by the subscription notes payable to pw partnership any collateral securing the subscription notes and the contract between vail drilling and pw partnership we find the existence of collateral is evidence of the existence of genuine debt in both and e whether repayments were made petitioner made the required dollar_figure in interest payments in however petitioner did not pay down principal in even though a net operating revenue distribution was made to him in the terms of the subscription note and assumption_agreement required that of net operating revenue distributions after the payment of interest be used to pay down principal as the amount of the distribution was dollar_figure petitioner failed to pay a required amount of dollar_figure in we find this reflects mixed evidence of whether genuine debt existed in while petitioner successfully made his dollar_figure in interest payments one required principal payment of dollar_figure was not made fewer required repayments were made beginning in in interest payment of only dollar_figure were made all of which were the result of withholdings from net operating revenue distributions made to petitioner despite the withheld interest payments covering only approximately of the dollar_figure in interest which would either need to be paid or accrue in petitioner still received distributions totaling dollar_figure in this trend of failure to withhold the required_interest worsened in the years after only one insufficient interest_withholding was made in both and no interest withholdings were made in other years in addition to fewer interest payments being made in terms of the subscription note relating to principal repayment through withholdings from net operating revenue distributions were violated no withholdings were paid toward principal from any of the four distributions petitioner received in even though he received distributions totaling dollar_figure in that year failure to pay down principal through withholdings continued in all subsequent years another required_payment was not made on the turnkey note by pw partnership in which would have reduced petitioner’s liability under the assumption_agreement the pw partnership_agreement provides that upon termination pw partnership would be required to pay all of its debts and distribute remaining assets to the partners however no payments were made on the turnkey note upon pw partnership’s termination and liquidation instead of paying down the turnkey note pw partnership distributed dollar_figure to the partners including dollar_figure to petitioner in there was a failure to properly repay the required_interest and principal on the subscription note and assumption_agreement through withholding on distributions to petitioner as well as a failure by pw partnership to pay down the turnkey note upon termination we find these facts are strong evidence that no genuine debt existed in f whether the borrower had a reasonable prospect of repaying the loan petitioner testified at trial that if he then had to write a check to cover the dollar_figure in principal plus accrued interest it would be a ridiculously large check for him to write however this was in date after many years of interest accrual and compounding no evidence was specifically presented detailing petitioner’s ability to pay the liabilities as they existed in and however we do note that petitioner was able to obtain dollar_figure in cash to invest in pw partnership in and was able to make dollar_figure in required_interest payments in we also consider that had proper withholdings been made from petitioner’s net operating revenue distributions a small principal payment would have been made in and approximately of the interest would have been paid in taking into account compounding of interest such payments in and could have had a great effect on petitioner’s ability to pay off the subscription note assumption_agreement debt upon maturity at the end of we find these facts are neutral evidence of the existence of genuine debt in both and g whether the parties conducted themselves as if the debt was genuine with the exception of the failure to withhold dollar_figure from the single net operating revenue distribution petitioner received in to be paid toward principal the parties otherwise conducted themselves as if the subscription note and assumption_agreement liabilities were genuine debt in petitioner paid dollar_figure in required_interest and the relationship between petitioner pw partnership and vail drilling was not disrupted we find these facts are evidence of the existence of genuine debt in in multiple failures to make withholdings from petitioner’s net operating revenue distributions occurred totaling dollar_figure the total amount of the distributions petitioner received all of which should have been withheld in addition although the relationship between petitioner pw partnership and vail drilling was severely disrupted in as a result of pw partnership’s termination and liquidation no resulting action was taken by vail drilling to ensure it would be repaid by pw partnership or its partners although proper withholdings were not being made out of petitioner’s net operating revenue distributions to pay down interest or principal owed to vail drilling under the assumption_agreement vail drilling did not seek to obtain ownership of the collateral securing petitioner’s assumption_agreement this collateral included petitioner’s rights to the production and proceeds from pw partnership’s wells instead of obtaining possession of the collateral or otherwise seeking to enforce required_payments vail drilling did nothing in addition to vail drilling’s not acting as though the assumption_agreement liability was genuine in pw partnership did not act as though the turnkey note was a genuine debt in which reflects on the genuineness of the related assumption_agreement upon its termination and liquidation pw partnership ignored a provision in its partnership_agreement requiring liabilities to be paid first upon liquidation instead of paying down the turnkey note pw partnership distributed the proceeds of the liquidation to its partners including petitioner we also note that neither pw partnership or vail drilling notified the partners of pw partnership of its termination and that the partners would have to make payments under the subscription notes to a different entity as a result indeed most of the partners of pw partnership did not find out about the termination until they were notified of this case at trial petitioner was unaware who held his debt or to whom he would make payments on that debt we find these facts are strong evidence that no genuine debt existed in h conclusions regarding the subscription note and assumption_agreement liabilities in and after considering each of the above seven factors we find the subscription note assumption_agreement debt was a genuine debt of petitioner’s at the end of we also find the debt became nongenuine in and petitioner was not liable for the debt as of the end of that year we find that the subscription note and assumption_agreement liabilities were genuine debts in but were not genuine debts in our conclusion turns primarily on the lack of payments made and enforcement sought after the termination and liquidation of pw partnership at the beginning of we also note that additional facts support our conclusion that the debt became nongenuine in no demand for payment was made by any party upon the subscription note maturity_date of date and petitioner had made no arrangements to pay the balance due as of the time of trial even though the amount due was allegedly accruing interest pincite to the extent petitioner 5it also appears that petitioner would not be able to pay the balance due under the note as of the time of trial testifying that it would be a ridiculously large check for him to write claims the subscription note and related assumption_agreement still represented genuine debts at the time of trial we do not agree furthermore taking into account the testimony of petitioner kevin zeluck mr luxenberg mr weitz and mr schoenhaut that they were liable under the subscription notes when they signed them in as well as other facts relating to petitioner’s payments made on his subscription note in discussed supra pp we also reject petitioner’s alternative claim that he was never liable on the subscription note and related assumption_agreement petitioner has testified and the evidence shows that his subscription note assumption_agreement debt was genuine when entered into in date in addition the evidence shows the subscription note assumption_agreement debt was no longer genuine as of the time of trial in date it follows that at some point between these two dates the debt became nongenuine given the facts previously discussed relating to termination of pw partnership and lack of principal and interest payments made in see supra pp we find was the year in which the debt became nongenuine iii whether petitioner must recognize a dollar_figure gain for under sec_465 respondent claims that petitioner’s amount_at_risk in pw partnership was reduced from dollar_figure in to zero upon pw partnership’s termination in as a result of partnership losses flowing through to petitioner as well as distributions made to petitioner respondent argues that petitioner’s amount_at_risk was then further reduced by dollar_figure in as a result of his dollar_figure debt under the subscription note and assumption_agreement becoming nongenuine this would result in petitioner’s amount_at_risk becoming negative dollar_figure requiring him to report a dollar_figure gain for under sec_465 petitioner does not dispute that his amount_at_risk in pw partnership was reduced to zero upon the dollar_figure distribution’s being paid to him after pw partnership’s liquidation in however petitioner argues that sec_465 is inapplicable because there was no change in his liability under the subscription note in in support of his argument petitioner claims that either the subscription note and assumption_agreement liabilities were genuine debts during or if the subscription note and assumption_agreement liabilities were not genuine debts during they were never genuine when an individual is engaged in certain activities sec_465 limits the losses that an individual may claim as deductions to the amount for which the individual is at risk in the activity sec_465 applies to taxpayers engaged in the activity of exploring for or exploiting oil_and_gas resources as a trade_or_business or for the production_of_income sec_465 sec_465 provides that a taxpayer is considered at risk for an activity with respect to the amount of money and the adjusted_basis of other_property contributed by the taxpayer to the activity and for certain amounts borrowed with respect to the activity sec_465 provides that a taxpayer shall be considered at risk with respect to amounts borrowed for use in an activity to the extent that he is personally liable for the repayment of such amounts finally sec_465 provides that if zero exceeds the amount for which the taxpayer is at risk in any activity at the close of any taxable_year the taxpayer shall include in his gross_income for such taxable_year an amount equal to the excess petitioner first argues that he was at risk for dollar_figure in as a result of the subscription note and assumption_agreement however we have already found that petitioner was not liable on the subscription note or assumption_agreement in see supra pp we therefore reject this argument petitioner next argues that if he was not at risk for dollar_figure in he was never at risk for dollar_figure as a result of the subscription note and assumption_agreement and therefore sec_465 does not apply we have held that sec_465 applies only where the debtor genuinely was at risk during the stated recourse period not to promissory notes with respect to which the makers were never genuinely at risk 86_tc_821 however we have already found that although petitioner was not liable on the subscription note or assumption_agreement in he was previously liable on these debts in see supra pp the subscription note assumption_agreement obligation were thus included in petitioner’s at-risk amount in see melvin v commissioner t c pincite obligations due in later years may be included in the computation of a partner’s at-risk amount if the partner is personally liable on the obligation we therefore reject petitioner’s argument petitioner was initially at risk for dollar_figure in pw partnership and reduced his risk to zero in as a result of receiving flowthrough losses and distributions totaling dollar_figure after he had reduced his amount_at_risk to zero his liability for dollar_figure of his original amount_at_risk became nongenuine this 6these flowthrough losses and distributions were from year sec_2001 sec_2002 and lowered his amount_at_risk to negative dollar_figure in see sec_465 we therefore hold that petitioner must recognize a dollar_figure gain for pursuant to sec_465 iv accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty if any part of an underpayment_of_tax required to be shown on a return is due to among other things negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax the penalty is of the portion of the underpayment_of_tax to which the section applies sec_6662 respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for negligence or disregard of rules and regulations or in the alternative under sec_6662 for a substantial_understatement_of_income_tax petitioner claims no penalty is appropriate because he was not negligent and did not disregard any rules or regulations there was substantial_authority supporting his tax treatment of his investment in pw partnership and thus it was not a tax_shelter under sec_6662 and he acted with reasonable_cause and good_faith the commissioner bears the burden of production on the applicability of an accuracy-related_penalty in that he must come forward with sufficient evidence indicating that it is proper to impose the penalty see sec_7491 see also 116_tc_438 once the commissioner meets this burden the burden_of_proof remains with the taxpayer including the burden of proving that the penalty is inappropriate because of reasonable_cause and good_faith see higbee v commissioner t c pincite the facts of this case lead us to conclude that respondent has met his burden of production with respect to the accuracy-related_penalty a whether petitioner was negligent or disregarded rules or regulations sec_6662 provides that the term negligence includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard disregard of rules or regulations is careless if the taxpayer does not exercise reasonable diligence to determine the correctness of a tax_return position that is contrary to rules or regulations sec_1_6662-3 income_tax regs disregard of rules or regulations is reckless if the taxpayer makes little or no effort to determine whether a rule_or_regulation exists id disregard of rules or regulations is intentional if the taxpayer has knowledge of the rule_or_regulation that he disregards id considering the facts we find that petitioner was negligent and at least carelessly disregarded rules in failing to properly reduce his amount_at_risk in pw partnership upon his liabilities’ under the subscription note and assumption_agreement being discharged in b whether there was substantial_authority supporting petitioner’s tax treatment of his investment in pw partnership sec_6662 provides that the amount of an understatement shall be reduced by the portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is substantial_authority for such treatment substantial_authority exists when the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities supporting contrary treatment sec_1_6662-4 income_tax regs considering the facts and law we find petitioner did not have substantial_authority for his treatment of his amount_at_risk in pw partnership petitioner clearly ran afoul of sec_465 when he failed to reduce his amount_at_risk in pw partnership by dollar_figure upon his liabilities’ under the subscription note and assumption_agreement being discharged in c whether petitioner acted with reasonable_cause and good_faith pursuant to sec_6664 the accuracy-related_penalty of sec_6662 does not apply to any portion of an underpayment for which a taxpayer establishes that he or she had reasonable_cause and acted in good_faith whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability his or her knowledge and experience and the extent to which the taxpayer relied on the advice of a tax professional sec_1_6664-4 income_tax regs we have previously held that for a taxpayer to rely reasonably upon advice so as to possibly negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove that the taxpayer meets each requirement of the following three-prong test the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir in addition reliance may be unreasonable when the person relied upon has an inherent conflict of interest that the taxpayer knew or should have known about id pincite citing 39_f3d_402 2d cir aff’g t c memo petitioner claims that the reasonable_cause and good_faith exception applies to him because he relied on the advice supplied to kevin zeluck by mr weitz had the accounting firm ross strent review the investment and prepare his tax returns and was made aware that the returns of mr siegal’s entities had been previously audited by tax authorities including the irs with no material changes made as a result we find it was not reasonable for petitioner to rely on any advice provided to him by mr weitz petitioner produced no evidence that mr weitz a member of a mass tort litigation law firm was a competent tax professional whom it was reasonable for him to rely upon in addition mr weitz had a conflict of interest with regard to the businesses of mr siegal as mr weitz had invested millions of dollars with such businesses including pw partnership of which mr weitz owned over since even if petitioner was not actually aware of mr weitz’s conflict of interest he offered no evidence that he made reasonable attempts to discover it after mr weitz told kevin zeluck of the investment opportunity because petitioner failed to independently verify the information he received from a conflicted source his reliance on the information mr weitz provided was not reasonable petitioner claims that he relied on the advice of ross strent both in deciding to invest in pw partnership in and in filing his income_tax return we do not believe the advice petitioner received from ross strent in is relevant the issue in this case is whether petitioner failed to reduce his amount_at_risk in pw partnership when the subscription note and assumption_agreement liabilities became nongenuine in not whether the initial investment in pw partnership was proper petitioner offered no evidence that the advice he received from ross strent in related to the tax treatment of the discharged liabilities in although petitioner did have his tax_return prepared by ross strent he failed to produce any evidence that he notified ross strent that his liability under the subscription note and assumption_agreement was discharged in so that ross strent could properly prepare his return indeed it appears from the 7any information pertaining to pw partnership originating with mr schoenhaut and passed along to petitioner through mr weitz and kevin zeluck also suffered from a conflict of interest because after initially investigating mr siegal’s business entities for mr weitz in the 1990s mr schoenhaut was paid to refer investors to partnerships associated with mr siegal mr schoenhaut used these referral fees to help purchase an interest in pw partnership and was made the managing partner of pw partnership upon its formation evidence that petitioner did not notify ross strent of significant partnership events occurring in as evidenced by the fact that his tax_return did not report the dollar_figure distributed to him upon pw partnership’s termination thus petitioner failed to satisfy his burden_of_proof to show that he provided necessary and accurate information to ross strent see neonatology assocs p a v commissioner t c pincite requiring the taxpayer to provide necessary and accurate information to any adviser we therefore find petitioner’s reliance on ross strent’s advice in preparing his return did not give him reasonable_cause for his failure to report income when his subscription note and assumption_agreement liabilities became nongenuine petitioner also argues that reasonable_cause exists because of prior audits of mr siegal’s business entities’ returns including an audit of pw partnership’s return for it sec_2001 tax_year by the new york department of taxation which did not require material changes be made to the returns however petitioner did not present evidence on the extensiveness of audit s into pw partnership indeed the audit of pw partnership’ sec_2001 tax_return completed by the new york department of taxation was described as limited moreover the issue in this case is not 8it was not established whether any other audits of pw partnership took place petitioner’s actual investment in pw partnership it is whether he failed to properly reduce his amount_at_risk in pw partnership in petitioner provided no evidence that any audits related in any way to his partner liabilities owed to pw partnership or liabilities resulting from assumption agreements signed by the partners becoming nongenuine we therefore find petitioner failed to satisfy his burden_of_proof with respect to this claim we finally note that although petitioner was not aware pw partnership had terminated until the start of this case he made no efforts to determine why he received a dollar_figure distribution in petitioner also repeatedly failed to inquire as to why proper interest and principal payments were not being withheld from the net operating revenue distributions he received instead of making reasonable inquiries which likely would have led him to discover that pw partnership had been terminated petitioner buried his head in the sand petitioner thus choose to ignore strong signals that his liability under the subscription note and assumption_agreement had become nongenuine and that tax consequences would arise as a result petitioner has not established that he had reasonable_cause for his failure to properly reduce his amount_at_risk in pw partnership for we therefore find that the sec_6664 reasonable_cause and good_faith exception does not apply d conclusion regarding the accuracy-related_penalty we have found that petitioner was negligent and disregarded rules in failing to reduce his amount_at_risk in pw partnership for we have also found that petitioner did not have substantial_authority for his treatment of his amount_at_risk in pw partnership and that the sec_6664 reasonable_cause and good_faith exception does not apply we therefore hold that petitioner is liable for a accuracy-related_penalty under sec_6662 v conclusion we hold that petitioner must recognize a dollar_figure gain for under sec_465 we further hold that petitioner is liable for a accuracy-related_penalty under sec_6662 in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued
